433 F.2d 981
Roy CRAFT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 29936 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 30, 1970.

Roy Craft, pro se.
John W. Stokes, Jr., U. S. Atty., Allen I. Hirsch, Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Craft, a federal prisoner in the United States Penitentiary at Atlanta, Georgia, appeals from the denial of his petition for habeas corpus relief in the United States District Court for the Northern District of Georgia. He contends that he is entitled to challenge his conviction in that court because his sentencing court, the United States District Court for the Eastern District of Michigan, has not acted expeditiously upon his motion to vacate judgment and sentence under 28 U.S.C.A. § 2255. We affirm. Craft has failed to sustain his burden of proving that the § 2255 motion filed in his sentencing court is an inadequate or ineffective method for testing the legality of his detention. Kuhn v. United States, 5 Cir. 1970, 432 F.2d 82; Howington v. Ciccone, W.D.Mo. 1968, 282 F.Supp. 165; see Walker v. United States, 5 Cir. 1970, 429 F.2d 1301; Accardi v. Blackwell, 5 Cir. 1969, 412 F.2d 911, 913.


2
Affirmed.



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409